         Case 1:20-cv-02627-JPO Document 37 Filed 09/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ISIAM RAY FRIAR,
                               Plaintiff,
                                                                  20-CV-2627 (JPO)
                     -v-
                                                                       ORDER
 WYNDHAM VACATION RESORTS,
 INC., et al.,
                   Defendants.



J. PAUL OETKEN, District Judge:

       Having considered the relevant briefing, the Court grants Plaintiff’s motion for

permission to conduct limited discovery (Dkt. No. 35). Defendant Wyndham Vacation Resorts,

Inc., is directed by September 17, 2020, either to (1) accept service through counsel on behalf of

Defendants Derrick Taylor and Maria Maese, or (2) provide Plaintiff with Taylor’s and Maese’s

last known mailing address.

       SO ORDERED.

Dated: September 3, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
